UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF VERMONT

UNITED STATES OF AMERICA

 

Vv. Case No. 5:19-cr-76

ARIEL QUIROS, WILLIAM KELLY, JONG
WEON CHOI, and WILLIAM STENGER,

Defendants.

ORDER ON MOTION TO TRANSFER VENUE AND TO ADDRESS CONFLICT
ISSUES

(Doc. 71)

The Grand Jury’s May 2019 Indictment charges defendants Ariel Quiros, William Kelly,
Jong Weon Choi, and William Stenger with fourteen counts arising from an alleged scheme
between fall 2011 and April 2016 “to defraud investors in the AnC Vermont EB-5 project and to
obtain money from these investors by materially false and fraudulent pretenses, representations,
and promises... .” (Doc. 1 § 20.) The case is currently scheduled for an October 2020 trial in
Rutland, Vermont with the jury to be drawn from the Southern Jury Division, which consists of
Vermont’s six southernmost counties. (See Doc. 45 at 2.)

Currently pending is defendant Ariel Quiros’s Motion to Transfer Venue and to Address
Conflict Issues. (Doc. 71.) He asserts that he cannot receive a fair trial in the District of
Vermont due to “inflammatory pretrial publicity.” (Doc. 71-1 at 7.) He further argues that the
United States Attorneys involved in prosecuting this matter—former U.S. Attorney Eric Miller
and current U.S. Attorney Christina Nolan—“have conflicts of interest that require dismissal of
the Indictment or, at minimum, an evidentiary hearing.” (/d. at 9.) Finally, Mr. Quiros contends

that the court should evaluate whether to recuse itself on grounds of relationships with state and
federal political leaders whom Mr. Quiros asserts are expected to be witnesses in the case. (/d.
at 10.)

Defendants William Kelly and William Stenger have joined Mr. Quiros’s motion.

(See Docs. 73, 74, 75, 76.)! The Government opposes the motion (Doc. 78) and Mr. Quiros has

filed a reply (Doc. 87). The court heard argument on the motion at a hearing on December 20,

2019, at which time the court took the motion under advisement. (See Doc. 98 (transcript).)
Background

Defendants’ Motion to Transfer rests on pretrial publicity in this case. Defendants have
compiled a list of more than 1,300 print, television, radio, and internet stories that “relate to the
Jay Peak and AnC Vermont Projects, or the civil and criminal cases relating thereto.” (Doc. 71-2
{ 2; Doc. 71-3 (list of 1,343 media stories).) The Government argues that Defendants’ list is
overinclusive—the Government does not concede that all of the listed media stories are relevant
to Defendants’ motion. The court concludes that it is unnecessary to discuss each of the
1,343 media stories cited, and instead focuses its analysis on media coverage in general and a
selection of media accounts, especially those that the parties have highlighted.

The portion of Defendants’ motion seeking relief for allegedly conflicted prosecutors
relies on “relationships” between Mr. Miller and Ms. Nolan and between “the key federal and
state officials involved in the relevant events.” (Doc. 71-1 at 72.) Defendants note that Vermont
Senators Patrick Leahy and Bernie Sanders, Vermont Representative Peter Welch, and former
Vermont Governors James Douglas and Peter Shumlin “participated in marketing and

promotional events” and that “letters written by Senator Leahy and Governor Shumlin were

 

' For present purposes, the court refers here to the moving defendants—Mr. Quiros,
Mr. Kelly, and Mr. Stenger—collectively as “Defendants.”
included in the AnC Vermont Project offering materials.” (/d. at 11.) Defendants also point out
that Senator Leahy and Governors Douglas and Shumlin “made multiple foreign trips to solicit
investors for the Jay Peak and AnC Vermont Projects.” (/d.)

The Government agrees that “[s]tate and federal politicians supported Jay Peak’s
proclaimed success”; that they “posed in photographs so that Vermonters would link them to this
good news”; and that Senator Leahy and Governor Shumlin “sign[ed] letters of support for the
AnC Vermont project that the defendants included in the marketing materials.” (Doc. 78 at 4—5.)
The Government also does not dispute that some or all of these political figures are potential
witnesses in this case.

Additional facts are set forth as necessary below.

Analysis
1. Venue: Whether a Presumption of Prejudice Arises from the Pretrial Publicity

Under Rule 21 of the Federal Rules of Criminal Procedure, “[u]pon the defendant’s
motion, the court must transfer the proceeding against that defendant to another district if the
court is satisfied that so great a prejudice against the defendant exists in the transferring district
that the defendant cannot obtain a fair and impartial trial there.” Fed. R. Crim. P. 21(a).
“Transfer is a limited exception to the constitutional rule that the trial of crimes ‘shall be held in
the State where the said Crimes shall have been committed.’” United States v. Fell, No. 5:01-cr-
12-01, 2017 WL 10810028, at *2 (D. Vt. Jan. 3, 2017) (quoting U.S. Const. art. III, § 2, cl. 3).
“Ordinarily, the key to determining the appropriateness of a change of venue is a searching voir
dire.” United States v. Jacques, No. 2:08-cr-117, 2011 WL 1706770, at *4 (D. Vt. May 4, 2011)
(internal quotation marks omitted). “In rare cases, however, pretrial publicity may be so

prejudicial and inflammatory as to give rise to a presumption of prejudice.” Jd.
Recognizing that this case has not yet reached the voir dire stage, Defendants urge the
court to find a presumption of prejudice. (Doc. 71-1 at 47 & n.36.) “A presumption of prejudice
‘applies when . . . the community has been so saturated with inflammatory pre-trial publicity that
it pervades the proceedings and overrides notions of fairness in the determination of guilt or
innocence.”” Jacques, 2011 WL 1706770, at *5 (omission in original) (quoting United States v.
Washington, 813 F. Supp. 269, 271 (D. Vt. 1993)). Such a presumption “attends only the
extreme case.” Skilling v. United States, 561 U.S. 358, 381 (2010).

The court considers multiple factors when evaluating a motion for change of venue. The
relevant factors include: (a) “[r]ecent, widespread and highly damaging publicity”;

(b) “[w]hether the prosecution has been responsible for the publicity”; (c) “inconvenience to the
government and the administration of justice”; and (d) “whether a substantially better panel can
be sworn at another time or place.” Fell, 2017 WL 10810028, at *3; see also 2 Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure, Fed. Rules of Crim. Proc. § 343
(4th ed.). The court also considers:

1) the size and characteristics of the community in which the crime occurred; 2) the

absence of a confession or other blatantly prejudicial information in the news

coverage; 3) the passage of time between the crime and the trial; and 4) the jury’s
actual ability to acquit the defendant of some of the charges.

Jacques, 2011 WL 1706770, at *6 (citing Skilling, 561 U.S. at 381-84); see also Fell, 2017 WL
10810028, at *3 (discussing Skilling). The defendant moving for a change of venue has the

burden of proof on these issues. Fell, 2017 WL 10810028, at *3; see also Washington,

 

* The final factor—the jury’s ability to acquit a defendant of some charges—obviously
does not apply when the district court is evaluating a claim of presumed prejudice in advance of
voir dire and trial. See Fell, 2017 WL 10810028, at *3; Jacques, 2011 WL 1706770, at *6 n.4.
813 F. Supp. at 275 (“The burden is on the defendant to make a satisfactory showing that a
transfer is warranted.”).
A. Timing, Saturation, and Nature of Publicity
Defendants note that the Jay Peak projects began to receive some adverse publicity in
2014. (See Doc. 71-1 at 22-23.) But the nature of the publicity changed when the United States
Securities and Exchange Commission (“SEC”) announced a civil suit against Mr. Quiros on
April 14, 2016. (Doc. 71-76.) In that announcement, the SEC described its allegations as
follows:
The SEC alleges that Ariel Quiros of Miami, William Stenger of Newport, Vt., and
their companies made false statements and omitted key information while raising
more than $350 million from investors to construct ski resort facilities and a
biomedical research facility in Vermont. Investors were told they were investing
in one of several projects connected to Jay Peak Inc., a ski resort operated by Quiros
and Stenger, and their money would only be used to finance that specific project.
Instead, in a Ponzi-like fashion, money from investors in later projects was
misappropriated to fund deficits in earlier projects. More than $200 million was
allegedly used for other-than-stated purposes, including $50 million spent on
Quiros’s personal expenses and in other ways never disclosed to investors.
(id. at 2.) Defendants characterize the SEC’s announcement as “hyperbolic” and
“inflammatory,” and note that numerous subsequent news reports mentioned Mr. Quiros by
name and referred to or adopted the SEC’s “Ponzi” language. (Doc. 71-1 at 26, 49.)
The State of Vermont brought its own enforcement action against Mr. Quiros and
Mr. Stenger in state court on April 14, 2016. See State v. Quiros, 2019 VT 68, § 7. Also on that

date, Vermont Governor Peter Shumlin led a press conference announcing both the SEC and

Vermont actions. At the press conference, Vermont Attorney General William Sorrell remarked

 

3 A “Ponzi scheme” is “[a] fraudulent investment scheme in which money contributed by
later investors generates artificially high dividends or returns for the original investors, whose
example attracts even larger investments.” Ponzi scheme, Black’s Law Dictionary (11th ed.
2019).
that the State was alleging a “massive and complex fraudulent enterprise.” WTDigger, Officials:
Quiros and Stenger Diverted $200 Million from EB-5 Investors, YouTube (Apr. 14, 2016),
https://www.youtube.com/watch?v=JXXINtjq8Pc, at 21:59-22:03.4 Later at the press
conference, Governor Shumlin stated: “We all feel betrayed” and that “It’s a dark day for
Vermont.” (/d. at 38:22~—25.) Senator Leahy also issued a press release on April 14, 2016
stating: “I’m shocked and saddened by what state and federal investigators have found” and that
“Tf]raud and abuse cannot be tolerated.” (Doc. 71-62 at 2-3.)

According to Defendants, the SEC’s April 2016 announcement and the subsequent press
conference resulted in a “media frenzy.” (Doc. 71-1 at 27.) And, Defendants contend, the
publicity has continued through 2019. (See id. at 33-46.) The Government concedes that “the
press has reported on the significant developments in both the civil and criminal cases, and
published some editorials or other commentary” but maintains that the media coverage does not
“give rise to the sort of prejudicial pretrial publicity that Quiros is required to demonstrate.”
(Doc. 78 at 9.)

It is unnecessary to review all of the cited media stories here, but the court discusses a
sample of the reports to help appreciate the nature of the publicity, focusing in particular on the
media stories that Defendants have highlighted. The court is simultaneously mindful of the
Government’s position that the “vast majority” of Defendants’ exhibits are “factual in nature.”
(Doc. 78 at 9,17.) The court also includes some brief discussion regarding the media outlets

referenced for context on the level of “saturation” of their stories in the community.°

 

4 The court cites to several YouTube recordings herein. No party has objected to the
authenticity or propriety of the court’s consideration of the cited recordings.

> The court’s discussion below of media viewership and readership includes some
distinctions between coverage in the areas of the state comprising the Southern Jury Division and
elsewhere in Vermont. The court is mindful that individuals with access to the internet are not

6
1. WCAX-TV and the “Kingdom Con” Tagline
Defendants assert that the most prejudicial phrase in the media reports is the “Kingdom
Con” tagline used by WCAX-TV.® WCAX-TV apparently began using the “Kingdom Con”
tagline in 2016. (See Doc. 71-95 at 2 (Seven Days editorial); see also Doc. 71-98 at 2.) The
station used that moniker in numerous subsequent stories, including a May 2019 report on the
filing of this criminal case. (See, e.g., Docs. 71-164, 71-165, 71-166; see generally Doc. 71-3.)
Although the parties have not presented quantitative viewership figures, the court notes that
WCAX-TV has a very substantial presence in Vermont’s broadcast television landscape, with
over-the-air coverage extending to southern Vermont, including Rutland. See TV Station
Profile, Contour Map, https://publicfiles.fec.gov/tv-profile/wcax-tv/contour-maps/ (last visited
Jan. 28, 2020).’
2. The Times Argus and the Rutland Herald
Defendants assert that the Barre Montpelier Times Argus and the Rutland Herald have
both used “incendiary language” to refer to Mr. Quiros and the AnC Vermont project. (Doc. 71-
1 at 55.) An August 23, 2017 editorial in the Rutland Herald entitled “The biggest fraud” begins

by stating: “The biggest financial fraud in Vermont’s history is grinding toward a conclusion

 

limited to the media that circulates in their local area. At the same time, the modern media
landscape delivers such a quantity and diversity of information and entertainment that even the
most studious consumer would be hard pressed to absorb and retain all of it.

6 “Kingdom” refers to the area of Vermont known as the “Northeast Kingdom,” which
encompasses Jay Peak and Newport. “Con,” of course, is shorthand for confidence, and refers to
“Ta] dishonest trick played on someone in order to cheat the person out of money.”

Confidence game, Black’s Law Dictionary (11th ed. 2019).

7 Some decades ago this court described WCAX-TV as enjoying a near monopoly at that
time. See Morrisseau v. Mt. Mansfield Television, Inc., 380 F. Supp. 512, 517 (D. Vt. 1974)
(“WCAX-TV has more or less of a monopoly on commercial television broadcasting in
Vermont... .”).
with the abolition of a failed Vermont oversight agency and a decision by one of two accused
masterminds not to contest charges by the Securities and Exchange Commission.” (Doc. 71-125
at 2.) The editorial further states: “When a pot of money is made available, as it was by this
program, shady operators always seem to find a way to get their hands on some of it.” (dd. at 3.)
The editorial concludes: “Making off with money from foreign investors is not the same as
stealing from the people of Newport or Burke or Jay, but it is still stealing, and the alleged crime
also entailed stealing the hopes of Vermonters who had seen glimmers of a renaissance for a
region that could use it.” Ud.)

Both the Times Argus and the Rutland Herald published an editorial entitled “Fatal taint”
in May 2017. (Docs. 71-120, 71-129.) The editorial opens by stating: “The biggest financial
scandal in Vermont history occurred when the owners of Jay Peak resort and other properties
employed a federal visa-selling program to concoct a mammoth Ponzi scheme.” (Doc. 71-120
at 2.) The editorial further states:

Vermonters have felt the sting of EB-5 corruption. Empty building sites in

downtown Newport are a reminder of the faith that local residents had placed in

Stenger and the hopes that were dashed. Development at Burke Mountain and Jay

Peak resumed after the projects were put in receivership, but many Vermonters
have learned what it feels like to be played for chumps.

(id.)

Defendants have not presented quantitative figures on readership for the Times Argus or
the Rutland Herald. Defendants have supplied an exhibit listing the top ten Vermont newspapers
by circulation as of August 2019, showing the Rutland Herald as sixth. (Doc. 71-93 at 2.) The
Times Argus, based in Vermont’s capital region, does not appear on that top-ten list. At the
December 20, 2019 hearing, the Government presented a demonstrative exhibit indicating that

the Rutland Herala’s average daily paid circulation is 27,263.
3. VTDigger

An August 2017 podcast stated that much of the success of online news outlet V7Digger
since it was founded in 2009 “stemmed from its dogged investigation into Stenger, bis Miami-
based business partner Ariel Quiros and their project, Jay Peak ski resort.” (Doc. 71-122 at 2.)
The podcast states that V7Digger reported “dozens of stories” prior to the SEC’s April 2016
announcement, chronicling “complaints that this development was starting to feel like a scam”
and reporting on “the cozy relationship Stenger had with state oversight authorities.” Ud.) The
podcast quoted the SEC’s description of the project as “Ponzi-like.” (Ud. at 3.)

On June 3, 2019, VTDigger issued a podcast entitled “The Deeper Dig: From biotech
‘dream’ to federal court.” (Doc. 71-156.) VTDigger editor Anne Galloway stated that by
May 2015 “it seemed pretty obvious from my research at that point that the project was
completely fraudulent.” (/d. at 4.) Later in the podcast she stated that “Quiros has been kind of
blamed as the mastermind and you know, the real evil one, who was behind the scenes making
all this happen.” (/d. at 5.)

Defendants have not presented quantitative data on the listenership of either podcast. The
Government notes that none of the stories related to EB-5 are listed on V7Digger’s 2018 list of
top ten most read stories that year. (See Doc. 78-1.) Both parties refer to VTDigger’s media kit
regarding that outlet’s readership. Drawing from the monthly reader statistics, the Government
calculates that V7 Digger has approximately 24,770 monthly readers in the southern jury
division, or 9.17% of the website’s 270,000 total 2018 monthly readers. (Doc. 78 at 13-14.)
Defendants agree that V7 Digger had approximately 25,000 southern jury division monthly
readers in June 2018. (See Doc. 87 at 10.) Defendants also suggest that VTDigger readership

has increased in 2019. Ud. at 10-11.)
4. Vermont Public Radio and References to the “Hole” or the “Pit”

In July 2019, Vermont Public Radio (“VPR”) aired a story entitled, “What’s the Plan for
the ‘Pit’ in the Middle of Newport?” (Doc. 71-159.) The VPR story described the “pit” as “a
block of demolished buildings in the center of Newport’s downtown district.” (d. at 2.)
According to the VPR story: “The buildings here were razed in 2015 to make way for a mixed-
use redevelopment project dubbed the Renaissance Block. The project was one of many
ambitious developments in this region spearheaded by two men, Bill Stenger and Ariel Quiros.”
(id.) The story goes on to note that the Renaissance Block was never built and that “this empty
block in Newport has become both a character in the story, and a physical embodiment of it.
Coverage of the case rarely fails to mention the ‘giant hole,’ or the ‘massive hole,’ or the ‘gaping
wound.” (/d. at 3.) Indeed, Defendants cite to numerous other media accounts referring to
“the hole” in Newport. (See, e.g., Docs. 71-73, 71-79, 71-82, 71-111, 71-119.)

5. Seven Days

Defendants assert that Seven Days has published “multiple inflammatory editorials and
op-eds opining both on the fact that a fraud occurred and on Mr. Quiros’s guilt.” (Doc. 71-1
at 54.) Defendants highlight a September 20, 2017 article entitled “EB-Fail: Jay Peak Is Part of a
Troubling Pattern.” (Doc. 71-126.) That article opens by stating: “Vermont’s EB-5 scandal is
generally seen as the biggest fraud scheme in state history and in the 25 years of the federal EB-5
program.” (/d. at 2.) Defendants also point out that multiple articles in Seven Days refer to
Mr. Quiros’s conduct as a Ponzi or Ponzi-like scheme. (See Docs. 71-71 at 2; 71-86 at 2; 71-108
at 2; Doc. 71-113 at 2-3.)

Defendants contend that a cartoon published in a July 2019 edition of Seven Days is

“perhaps the worst example of the media vilification of Mr. Quiros.” (Doc. 71-1 at 54.) The

10
following cartoon by Tim Newcomb appeared in Seven Days approximately two months after the

May 2019 Indictment in this case:

Sa ele ena ee eee

SO WHAT NOW To DO WITH THE PIT LEFT AFTER A Bloce

NEWPORT WAS RAZED For... NATHING =

 

 

(Doc. 71-160 at 2.) The Government maintains that “[t]he purpose of such cartoons is obviously
to exaggerate for humor, as any reader would clearly realize.” (Doc. 78 at 18.)

Defendants have not presented quantitative figures on readership for Seven Days,
although they have supplied an exhibit listing the top ten Vermont newspapers by circulation as
of August 2019, showing Seven Days as first. (Doc. 71-93 at 2.) Relying on the publication’s
media kit, the Government asserts that Seven Days’s “print circulation is only 36,000, only
10.47% of which is within the six relevant counties.” (Doc. 78 at 14.) Defendants argue that the
Government understates the Seven Days readership statistics because the publication states that
each print copy is read by three people and because Seven Days also enjoys substantial online

readership. (See Doc. 87 at 11.)
11
6. Statements by Political Leaders and Other Governmental Actors

Defendants assert that “[flederal and state officials added to the prejudicial publicity by
making repeated inflammatory statements, many of which condemned Mr. Quiros.” (Doc. 71-1
at 37; see also id. at 67 (asserting that Vermont politicians “echo[ed] the media’s unproven
allegations against Mr. Quiros in order to score political points or to distance themselves from
their own involvement in the Jay Peak and AnC Vermont Projects.”).) In addition to the
statements noted above, Defendants highlight the following.

In an April 2017 interview, Vermont Department of Financial Regulation (“DFR”)
Commissioner Michael Pieciak described a January 28, 2015 meeting with Mr. Quiros’s
attorneys that raised “red flags.” (Doc. 71-117 at 4.) According to Commissioner Pieciak, when
DFR officials asked Quiros’s lawyers about how investors would be paid back, the lawyers “sort
of had smiles on their faces,” and one said that “Mr. Quiros is a man of untold wealth.” (/d.)
Commissioner Pieciak characterized that response as the sort that “somebody would have given
if you were sort of a Bernie Madoff or someone else who has this perception of power and
wealth.” (/d.) Commissioner Pieciak stated that Mr. Quiros’s lawyers had “bought into this
perception that Quiros was this wealthy, successful businessperson, when in reality from day
one, they diverted tens of millions of dollars to buy the resort and what that shows you is they
didn’t have the money... .” (/d.)

The parties in the federal case brought by the SEC reached a settlement in February 2018.
The SEC issued a press release, the first paragraph of which stated: “The Securities and
Exchange Commission today announced that the Miami-based businessman behind an alleged
scheme involving investments in a Vermont-based ski resort has agreed to pay back more than

$81 million of investor money that he used illegally.” (Doc. 71-130 at 2.) The press release

12
contained quotations from several SEC officials, including the following statement from a Co-
Director of the Enforcement Division: “The SEC’s emergency action halted an alleged massive
fraud that Jay Peak, Quiros, and Stenger perpetrated on more than 700 investors from at least
74 countries.” (/d. at 2-3.) The penultimate paragraph of the press release states: “Quiros and
Stenger agreed to their settlements without admitting or denying the allegations in the SEC’s
complaint.” Cd. at 3.)

The parties in the Vermont state case reached an agreement to settle in July 2018.
(See Doc. 71-140.) Vermont state officials held a press conference in Newport, Vermont on
July 12, 2018 announcing the settlement. Vermont Attorney General T.J. Donovan stated that
“Twle’re repairing the harm done to the City of Newport” and that obtaining some money in the
settlement would help “restor[e] the harm done to so many community members and restor[e]
the public trust in our state government.” NewportDispatch, Vermont Settles with Stenger and
Quiros, YouTube (July 12, 2018), https://www.youtube.com/watch?v=CITMvTkU1-0, at 3:21—
4:44. In his remarks, Governor Phil Scott stated that the funds recovered in the settlement would
help “the Northeast Kingdom and impacted communities.” Jd. at 5:21-24. He also stated that
“the dark cloud that has been hanging over us for the last few years is beginning to lift.” Jd.
at 8:12—17.

B. The Prosecution’s Relation to the Publicity

Defendants contend that “[t]he Government and its investigative partners, including, but
not limited to, the SEC, the Vermont Attorney General’s Office, and the Vermont Department of
Financial Regulation, bear significant responsibility for the prejudicial publicity in this case.”
(Doc. 71-1 at 59.) The Government does not dispute the propriety of considering publicity

created by non-prosecution actors as part of a review of the “broader” pretrial publicity.

13
(Doc. 78 at 21.) But the Government argues that Defendants assert “no legal basis to impute
responsibility to the prosecution team for the actions of actors whom it neither directed nor
controlled.” (/d.)

The court has reviewed the statements of officials other than the prosecutors, some of
which are recounted above. The court focuses here on Defendants’ particular challenge to the
press conference led by U.S. Attorney Christina Nolan on May 22, 2019 announcing the charges
in this criminal case, and on a press release issued on that day by the U.S. Attorney’s office. The
press release includes a quotation from an FBI agent who stated: “The defendants’ broken
business promises have left . . . a physical scar on the city of Newport... .” (Doc. 71-153 at 2—
3.)

The press conference was held at the “Spates Block” in Newport, Vermont. Ms. Nolan
fielded questions from reporters, one of which was: ““Why are we in front of the hole?”

(Doc. 99-1 at 7.) Ms. Nolan responded:

Okay, so it’s very important to me that the U.S. Attorney’s Office have a presence

outside of Chittenden County and make sure that all communities across the State

know that we are here for them, and we are fighting for justice for them. We
thought it was important to do this in the place in Vermont that was most shook,

most rocked, most affected by this fraud. We wanted to—the easiest place to do it

is a public place, but more than that, the Indictment—this piece of property actually

is related to the allegations the grand jury has returned. Specifically, the grand jury

indictment alleges that $250,000 of AnC investor funds paid in the form of

administrative fees were used as an initial down payment on this property, the

Spates Block, which was to be—which the defendants planned to use to construct

a future EB-5 project. So part of their misuse of funds involved the purchase of —
or at least the down payment improperly with AnC investor funds on this block.

(Id. at 7-8.) Later in the press conference, a reporter asked who currently owned the Spates
Block property and who would be the owner at the conclusion of the criminal case. (/d. at 10.)

Ms. Nolan stated: “Sir, I don’t have that information for you at this time. I actually would have

14
to look into that, I don’t have the answer. What I have for you is information about the criminal
charges which is, which is not a little. It’s a lengthy indictment.” (/d.)

C. Inconvenience to the Government and Administration of Justice

The parties have not addressed this factor in much detail; it appears to be largely neutral
in this case.

D. Whether a Better Panel Can Be Sworn

The court inquired at the December 20, 2019 hearing whether a statewide jury panel
would be preferable to a panel drawn from the Southern Jury Division. Defendants’ view is that
doing so would offer no meaningful difference, although they would also not rule out
considering a statewide pool. Defendants suggest that the alleged presumed prejudice is not
present in the Southern and Eastern Districts of New York.

E. Size and Characteristics of the Community

Defendants argue that Vermont’s relatively small size increases the likelihood of
prejudice. (Doc. 71-1 at 66.) Relying on U.S. Census data as of July 2018, Defendants calculate
that the population of Vermont’s Southern Jury Division is approximately 258,000 and that the
number of persons older than age 18 in the Southern Jury Division is approximately 212,000.
(See Doc. 71-158.) Defendants argue that this relatively small potential jury pool makes this
case more like Rideau v. Louisiana, 373 U.S. 723 (1963) (murder committed in Calcasieu Parish,
population of 150,000 residents), than like Skilling, 561 U.S. at 382 (jury pool for securities
fraud trial in Houston contained more than 4.5 million eligible individuals; Supreme Court
concluded that “the suggestion that 12 impartial individuals could not be empaneled is hard to
sustain”). The Government maintains that the population of Vermont’s Southern Jury Division

is larger than that of Calcasieu Parish. (Doc. 78 at 12.)

15
F. Confession or Blatantly Prejudicial Information

The Government asserts that the pretrial publicity in this case is like the publicity in the
Skilling case, where the Supreme Court concluded that “although news stories about Skilling
were not kind, they contained no confession or other blatantly prejudicial information of the type
readers or viewers could not reasonably be expected to shut from sight.” Skilling, 561 U.S.
at 382. Defendants apparently agree that none of the media reports contained a confession.
Cf Rideau, 373 U.S. at 726 Gury pool was “exposed repeatedly and in depth to the spectacle of
Rideau personally confessing in detail to the crimes with which he was later to be charged”).
But Defendants maintain that the media coverage has been inflammatory. For example, counsel
for Mr. Quiros referred to the July 2019 cartoon in Seven Days and stated: “I can’t un-ring this
bell.” (Doc. 98 at 39.)

G. Passage of Time

Defendants rely on what they characterize as a “media frenzy” shortly after the SEC’s
April 2016 announcement, but they also maintain that “[t]he Vermont media’s intense public
scrutiny of this case has not dissipated over time.” (Doc. 71-1 at 52.) Defendants refer to
Ms. Nolan’s May 2019 press conference and multiple news stories that followed, some of which
the court has described above. (See id.) The Government’s position is that “the intensity of
media coverage has waned in the year since April 2016. (Doc. 78 at 23.) The Government also
suggests that media coverage will continue to wane between now and the October 2020 trial.
(d.)

H. Conclusion as to Presumption of Prejudice

Having carefully considered the factors listed above, the court concludes that this is not

an “extreme” case and that Defendants have not met their burden of showing that transfer is

16
warranted. There was relatively intense Vermont media interest in the events underlying this
case after the SEC’s April 2016 announcement. And since that date, the media has continued to
report on the various court proceedings (including this criminal case) and on related issues.

Like the media reports in Skilling, many of the stories and articles that Defendants have
cited are “not kind” towards Defendants. Skilling, 561 U.S. at 382. Here, the Government
concedes that the “Kingdom Con” tagline is “adverse.” (Doc. 78 at 18.) The same is true of the
references to “fraud” and to a Ponzi-like scheme. The July 2019 cartoon published in Seven
Days is particularly uncharitable. And, as it did in Jacques, 2011 WL 1706770, at *6, the court
acknowledges that Vermont is substantially smaller than Houston, and therefore the size and
diversity of the relevant community in this case does not “dilute” the media impact as much as it
did in Skilling, 561 U.S. at 384. But the population of the Southern Jury Division is more than
70% larger than the population of Calcasieu Parish in the Rideau case, so the calculus is different
than that case as well.

As the Skilling Court noted, “pretrial publicity—even pervasive, adverse publicity—does
not inevitably lead to an unfair trial.” Skilling, 561 U.S. at 384 (quoting Neb. Press Ass’n v.
Stuart, 427 U.S. 539, 554 (1976)). Overall, the court concludes that the media coverage in this
case does not present “the kind of vivid, unforgettable information” that the Supreme Court has
recognized as “particularly likely to produce prejudice.” Jd. The court is not persuaded that the
public statements of political and other officials should result in a contrary conclusion.

In terms of any Government responsibility for publicity, Defendants focus on the United
States Attorney’s statements at the May 2019 press conference at the “Spates Block” in Newport.
According to Defendants, the location of the press conference and its content used the theme of

the “pit” or the “hole” in Newport “to reinforce the mistaken notion that it was primarily the

17
people of Vermont who were ‘betrayed’ by the alleged conduct.” (Doc. 71-1 at 64.) Defendants
maintain that “not a single Vermonter, let alone any Newport resident, is alleged to be a victim
of the alleged fraudulent scheme” and that “the Indictment contains no allegation about the
dilapidated buildings formerly located at ‘the hole’ having been razed,” which Defendants
maintain has “nothing to do with the charges in this case.” Ud. at 64-65.) The Government
maintains that “[w]hile the investors are the alleged victims of the fraud in the legal sense as
outlined in the Indictment, that fact does not preclude Vermonters from being ‘victims’ in the
colloquial sense of others who are adversely affected by the alleged conduct.” (Doc. 78 at 22
n.11.)

Initially, the court observes that the “Spates Block” is referenced in the Indictment, which
includes the following allegation:

The defendants also misused administrative fees paid by AnC Vermont investors.

Contrary to the representations in the offering materials, the defendants used these

funds for purposes unrelated to the AnC Vermont project. For example, in

June 2013, STENGER, QUIROS, and KELLY used $250,000 of these funds as an

initial payment for the purchase of a property known as the “Spates Block” in

Newport, Vermont, where the defendants planned to construct a future EB-5

project.
(Doc. 1 § 43.) It is true that the Indictment does not refer to the “Spates Block” as the “hole” and
does not mention the demolition of the buildings or the reason for the demolition. But at least in
the context of a press conference, it was within the realm of prosecutorial discretion to suggest a
connection between the alleged conduct—misuse of administrative fees paid by AnC Vermont
investors to purchase the “Spates Block”—and the fate of that property. In any case, in the

court’s view, the press conference and the resulting media attention do not themselves, or in

combination with the other media reports, lead inevitably to an unfair trial.

18
IU. Alleged Prosecutorial Conflicts

Defendants argue that “relationships between the two United States Attorneys who
oversaw the investigation leading to the Indictment-——-Eric Miller and Christina Nolan—and the
key federal and state officials involved in the relevant events, resulted in conflicts of interest that
tainted this investigation and violated [Defendants’] rights.” (Doc. 71-1 at 72.) Regarding
former U.S. Attorney Miller, Defendants cite an April 2016 news article noting Senator Leahy
recommended him for the post in 2015, that Mr. Miller’s wife Liz Miller served as Governor
Shumlin’s chief of staff between 2013 and May 2015, and that Mr. and Mrs. Miller both
contributed to Governor Shumlin’s political campaign and to federal political campaigns,
including Representative Welch’s campaign. (See Doc. 71-86.) The article quotes Mr. Miller as
stating: “Under clear Department of Justice [DOJ’] rules, I have not and will not play any role in
decisions that relate to the governor’s administration—including decisions on the scope of the
federal investigation as it could relate to state agency actions.” (/d. at 3.)

Regarding current U.S. Attorney Nolan, Defendants note Senator Leahy’s public support
of her nomination to the post. (See Doc. 71-121.) Defendants posit that “the Government, first
under Miller’s lead, actively steered the case away from federal and State officials with whom he
had close ties, and that Nolan, who had her own conflicts, followed the same course.” (Doc. 71-
1 at 78.) According to Defendants, there are “objective indications of the tainted nature of this
investigation” because, Defendants contend, the Government failed to interview key political
figures (including Senator Leahy and Governor Shumlin), failed to investigate other
circumstances, and failed to preserve certain documents. (/d. at 78-83.) Defendants maintain
that they have made a prima facie showing of a due process right to a disinterested prosecutor.

(Id. at 74.)

19
A. Legal Standards

The parties have differing perspectives regarding the impartiality requirements that are
imposed upon prosecutors. Regarding constitutional due process requirements, Defendants rely
principally on Young v. U.S. ex rel. Vuitton et Fils S_A., 481 U.S. 787 (1987), and Wright v.
United States, 732 F.2d 1048 (2d Cir. 1984). Reviewing statutory and ethical requirements, the
Supreme Court in Young held that “counsel for a party that is the beneficiary of a court order
may not be appointed to undertake contempt prosecutions for alleged violations of that order.”
Young, 481 U.S. at 790. The Court in Young did not rely on due process for its holding. Cf id.
at 814-15 (Blackmun, J., concurring) (“I would go further, however, and hold that the practice—
federal or state-of appointing an interested party’s counsel to prosecute for criminal contempt is
a violation of due process.”). Defendants nevertheless cite several of the Young Court’s
statements regarding the “requirement of a disinterested prosecutor.” Jd. at 807. In particular,
Defendants highlight the Young Court’s observation that “[i]t is a fundamental premise of our
society that the state wield its formidable criminal enforcement powers in a rigorously
disinterested fashion, for liberty itself may be at stake in such matters.” Jd. at 810.

Defendants also note that federal statutory law imposes its own disqualification
requirements. (Doc. 71-1 at 74n.68.) Section 528 of Title 28 provides in pertinent part:

The Attorney General shall promulgate rules and regulations which require the

disqualification of any officer or employee of the Department of Justice, including

a United States attorney or a member of such attorney’s staff, from participation in

a particular investigation or prosecution if such participation may result in a
personal, financial, or political conflict of interest, or the appearance thereof.

Federal regulations implement that statutory command. See 28 C.F.R. § 45.2.
The Government concedes that prosecutors can “commit constitutionally recognized
misconduct at charging in limited circumstances,” such as where the prosecutor charges a

defendant in retaliation for the defendant’s exercise of constitutional or statutory rights, or based

20
on the defendant’s race or religion, or where the prosecutor has a financial interest in the
outcome. (Doc. 78 at 25-26.) But the Government maintains that due process protections do not
reach situations of “purely personal bias” or, in particular, “purely personal bias not against the
defendant but in favor a potential trial witness.” (Ud. at 26.) And the Government further
contends that even if personal bias could give rise to a due process violation, Defendants have
not made a showing sufficient to obtain discovery or dismissal of the Indictment. (/d. at 29.)

In light of the above, the court makes the following observations. First, due process does
require a “disinterested” prosecutor, but the requirements for prosecutors are different than the
requirements for judges and juries. Wright, 732 F.2d at 1056; see also Young, 481 U.S. at 810
(“[T]he standards of neutrality for prosecutors are not necessarily as stringent as those applicable
to judicial or quasi-judicial officers.”). Second, as the Wright court recognized, the concept of a
“disinterested” prosecutor “is not altogether easy to define.” Wright, 732 F.2d at 1056; see also
id. (“It is a bit easier to say what a disinterested prosecutor is not than what he is.”); Marshall v.
Jerrico, Inc., 446 U.S. 238, 250 (1980) (“In this case, we need not say with precision what limits
there may be on a financial or personal interest of one who performs a prosecutorial
function....”). Third, regarding the Defendants’ burden, the required showing increases as the
case progresses through different procedural stages. Wright, 732 F.2d at 1056 n.8.

Here, Defendants have filed a pretrial motion seeking an evidentiary hearing and
requesting disqualification or dismissal of the Indictment if the evidence at such a hearing
supports that relief. (Doc. 71-1 at 84.) In addition to their disagreements over the requirements
imposed upon prosecutors by law, the parties disagree as to what Defendants are required to
show to obtain discovery or an evidentiary hearing on the issue of prosecutorial bias. The

Government suggests that the preliminary showing required to obtain such discovery or an

21
evidentiary hearing is “rigorous” and that Defendants must come forward with “some evidence
tending to show the existence of the essential elements of the defense.” United States v.
Armstrong, 517 U.S. 456, 468 (1996) (quoting United States v. Berrios, 501 F.2d 1207, 1211]
(2d Cir. 1974)). Defendants quote Wright for the proposition that they do not need to show
actual prejudice but that instead, “the practical impossibility of establishing that the conflict has
worked to defendant’s disadvantage dictates the adoption of standards under which a reasonable
potential for prejudice will suffice.” Wright, 732 F.2d at 1056 (quoting People v. Zimmer,

414 N.E.2d 705, 707 (N.Y. 1980)).

The Government correctly points out that Zimmer involved a question of the prosecutor’s
financial interest in the outcome of a case that he presented to a grand jury—circumstances not
present here. For their part, Defendants correctly observe that Armstrong concerned allegations
of racially-motivated selective prosecution, a claim that Defendants have not raised in this case.
The court concludes that it need not determine whether to distinguish Armstrong or Wright on
the issue of Defendants’ burden. For the reasons stated below, the court concludes that
Defendants have failed to meet their burden under either standard, and that Defendants’ requests
for relief based on alleged prosecutorial bias should be denied without an evidentiary hearing.

B. Former U.S. Attorney Miller

As discussed above, Mr. Miller’s wife was Governor Shumlin’s chief of staff between
2013 and May 2015. That relationship, presumably, led to Mr. Miller’s announcement in the
April 2016 news article that he would play no role “in decisions that relate to the governor’s
administration—including decisions on the scope of the federal investigation as it could relate to

state agency actions.” (Doc. 71-86 at 3.) According to Defendants, DOJ rules do not permit

22
“partial” recusals, and the “alleged recusal came too late, at least a year after the investigation
began.” (Doc. 71-1 at 73, 76.)

To the extent that Mr. Miller’s announcement might have been seen as equivocal—te.,
recusing himself from the case as to “decisions that relate to the governor’s administration” but
not other matters—the Government represented in open court at the December 20, 2019 hearing
that Mr. Miller was completely recused from the case as of April 2016. (Doc. 98 at 89.) The
court is satisfied with that representation.

As to Defendants’ contention that Mr. Miller should have recused himself earlier, the
court concludes that there is no cause in this case to decide that question. The Indictment in this
case was issued in May 2019—more than three years after Mr. Miller recused himself, and more
than a year after Ms. Nolan assumed the office of U.S. Attorney in late 2017. Even assuming
that Mr. Miller should have recused himself earlier than he did, new prosecutorial leadership in
the case had ample time to independently assess the direction of the investigation and to arrive at
a charging decision. Defendants question whether Ms. Nolan herself was sufficiently
disinterested. The court discusses that issue next.

C. Current U.S. Attorney Nolan

Defendants’ challenge to Ms. Nolan is their contention that she is “personally beholden to
Senator Leahy because he was responsible for her appointment to the position of United States
Attorney during the pendency of the investigation that led to Mr. Quiros’s Indictment.” (Doc. 87

at 30.)® There is no question that Senator Leahy publicly supported Ms. Nolan’s nomination to

 

8 Apart from any relationship to Senator Leahy, Defendants suggest that the Government
has failed to offer evidence to establish that Ms. Nolan’s independence was not compromised by
her position as one of the prosecutors who reported to Mr. Miller while he was U.S. Attorney,
both before and after Mr. Miller recused himself. (See Doc. 87 at 29.) But it is not the

23
succeed Mr. Miller as U.S. Attorney. (E.g., Doc. 71-121.) And it is true that Senator Leahy was
one of the political figures who initially promoted the AnC Vermont project, and then, after the
SEC’s announcement in April 2016, publicly expressed shock and sadness and opined that fraud
and abuse would not be tolerated. The parties also agree that Senator Leahy is a potential
witness in this case, but that federal investigators have not interviewed Senator Leahy.

The court concludes that Defendants’ presentation of these facts is insufficient to warrant
the relief that Defendants seek. Initially, it does not appear from the current record that Senator
Leahy’s public conduct and statements about the AnC Vermont project make him a central or
“key” witness in this case. More importantly, the fact that Senator Leahy supported Ms. Nolan’s
nomination as U.S. Attorney does not, by itself, suggest that Ms. Nolan’s decision-making in this
case was compromised.

Il. Judicial Recusal Issue

Defendants suggest that the court should conduct a judicial recusal evaluation based on

“relationships between the Judges of this Court and certain Government and defense

2

witnesses’

 

namely, Senators Leahy and Sanders and former Governors Shumlin and Douglas.
(Doc. 71-1 at 85.) The court has considered the disqualification statute, 28 U.S.C. § 455(a), and
the cases that Defendants have cited.

As I stated at the hearing on December 20, 2019, my relationship with Senator Leahy is
cordial and respectful, but our meetings are infrequent and limited to events such as
naturalization ceremonies. The relationship was closer during the selection and confirmation

process, but that was almost six years ago. My relationship with Governor Shumlin is similar

 

Government’s burden to submit such evidence. Defendants’ speculation about imputing to
Ms. Nolan any actual or apparent conflict on Mr. Miller’s part is insufficient.

24
except that it was limited to an interview and a swearing-in event. It is natural and unsurprising
that I feel gratitude to both Senator Leahy and Governor Shumlin for their support of my judicial
candidacy. At the same time, I am acutely aware that both of these public figures are strong
advocates for judicial independence, and either would be disappointed if they were treated by the
court in some favorable manner different from other witnesses. I have considered the issue of
recusal carefully and do not believe that my professional relationship with either potential
witness rises to the level of disqualification.
Conclusion

Defendant Ariel Quiros’s Motion to Transfer Venue and to Address Conflict Issues

(Doc. 71)—as joined by Defendants William Kelly and William Stenger—is DENIED.

. _ Te
Dated at Rutland, in the District of Vermont, this 7 day of January, 2020.

Geoffrey W. Crawford, Chief Judge
United States District Court

25
